Citation Nr: 1436074	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  14-09 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether a March 28, 1990 decision of the Board of Veterans' Appeals that denied entitlement to service connection for bilateral foot disorder should be revised or reversed on the grounds of clear and unmistakable error (CUE).

2.  Whether a February 7, 1996 decision of the Board of Veterans' Appeals that denied a request to reopen the claim of entitlement to service connection for a bilateral foot disorder should be revised or reversed on the grounds of CUE.


REPRESENTATION

Moving Party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The moving party is a Veteran who served on active duty from November 1972 to October 1974.  

These matters come before the Board of Veterans' Appeals (Board) based on its original jurisdiction to decide motions for CUE in a prior Board decision.  38 U.S.C.A. § 7111(c).  

Notably, it appears in the January 2014 Brief that the representative requested to revise the March 27, 1989 rating decision that initially denied the Veteran's claim for service connection of bilateral foot disorder.  Nevertheless, the March 28, 1990 Board decision subsumed the March 27, 1989 rating decision that initially denied the Veteran's claim for service connection of foot disorder; thus, the March 27, 1989 rating decision is not subject to challenge on the basis of CUE and no issue presents for referral to the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1104.

A review of the Virtual VA paperless claims processing system includes the a January 2014 Appellant's Brief that contains the allegations of CUE; as well as a June 2014 Motion for Revision due to CUE pertinent to the March 28, 1990 Board decision.  The remaining documents are not pertinent to the present appeal.  The Board observes that there are no documents currently located in the Veterans Benefits Management Systems (VBMS) file.


FINDINGS OF FACT

1.  In a decision issued on March 28, 1990, the Board denied service connection for a foot disorder.

2.  The correct facts, as known at the time, were before the Board in March 28, 1990.

3.  There is no showing that the Board misapplied the law as it existed at the time of the March 28, 1990 decision.

4.  In a decision issued on February 7, 1996, the Board denied reopening the Veteran's claim of service connection for a foot disorder.

5.  The moving party has not adequately set forth allegations of CUE in the February 7, 1996 Board decision, the legal or factual basis for such allegations of error, and why the result would have been manifestly different but for the errors. 


CONCLUSIONS OF LAW

1.  The criteria have not been met for revision or reversal of the Board's March 28, 1990 decision, such that service connection was warranted at that time for a foot disorder.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1100, 20.1400, 20.1402, 20.1403, 20.1404, 20.1411 (2013).

2.  A valid claim of CUE in the February 7, 1996 Board decision regarding reopening the claim of service connection for a bilateral foot disorder has not been presented.  38 U.S.C.A. §§ 5109A, 7105, 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1403 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  Moreover, as a CUE analysis depends upon the evidence and information of record at the time of the original decision, there is no assistance which can be provided at this time.  No additions to the record may be considered.

II.  Asserted CUE in March 1990 and February 1996 Board decisions

Legal Criteria

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a).  Previous determinations of the Board that are final and binding, including decisions on service connection for disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, however, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a). 

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A, 7111(a), (c).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411 (2013).  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b). 

The Board has original jurisdiction to consider motions for revision of prior Board decisions.  Motions should be filed at the Board, but requests filed elsewhere within VA and transmitted to the Board shall be treated as if filed at the Board.  38 C.F.R. § 20.1404(c), (d).  A CUE motion may be filed at any time.  The motion is not an appeal; therefore, it is not subject to the provisions of Part 19 or Part 20 that relate to the processing and disposition of appeals.  See 38 C.F.R. §§ 20.1402, 20.1411. 

The Board's consideration of a CUE motion must be based on the record that existed when the prior decision was made if the decision was prior to July 21, 1992.  38 C.F.R. § 20.1403(b).

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are inapplicable in CUE motions.  38 C.F.R. § 20.1411(a).  In fact, the movant bears the burden of presenting specific allegations of error to substantiate CUE.  Thus, for a moving party to make a successful CUE showing is an extremely difficult burden. 

CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made." Russell, 3 Vet. App. at 313.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

Additionally, 38 C.F.R. § 20.1403(d) gives examples of situations that are not CUE. CUE is not a changed medical diagnosis; failure to fulfill the duty to assist; disagreement as to how the facts were weighed or evaluated; or change in interpretation of a statute or regulation.  38 C.F.R. § 20.1403(d). 

Where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE.  Because no new evidence will be considered, the law precludes remands or other referral for the purpose of deciding the motion.  38 U.S.C.A. § 7111(e). 

The Court has held that CUE claims that are denied based on the absence of legal merit or lack of entitlement under the law should be dismissed without prejudice. See Simmons v. Principi, 17 Vet. App. 104 (2003); see also Canady v. Nicholson, 20 Vet. App. 393, (2006). 

Analysis

The Veteran's representative, in a January 2014 Brief, alleged CUE with regard to the March 1990 and February 1996 Board decisions that denied service connection for a foot disorder; and, denied reopening such claim, respectively.  The Board in April 2014 letters responsive to that submission has treated this as claims of CUE.  The Veteran's authorized representative in a June 2014 Motion reaffirmed the claim of CUE relevant to the March 1990 decision.

March 28, 1990 decision

In this case, the March 28, 1990 Board decision denied service connection for a foot disorder.  The Board found that the Veteran had acute and transitory episodes of a foot problems in service; that there was no chronic foot disorder when he was examined for separation nor was there objective evidence to corroborate continuity of symptomatology of a foot disorder subsequent to service; and a chronic foot disorder did not have its origin in service.  Therefore, the Board concluded that a chronic foot disorder was not incurred in or aggravated in service.

In 1990, as now, service connection connoted many factors but basically it meant that the facts, shown by evidence, established that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, had been aggravated therein.  38 U.S.C.A. § 1110.  

For the showing of chronic disease in service there was required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity was established, there was no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology was required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity could be legitimately questioned.  When the fact of chronicity in service was not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

In addition, service connection could be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, established that the disease had been incurred in service.  38 C.F.R. § 3.303(d).

The moving party has identified what he contends is clear and unmistakable error in the March 1990 Board decision.  He contends it was error for the Board to find that any foot problems noted in service were acute and transitory; and that there was no objective evidence to support continuity of symptomatology of foot disorder subsequent to service.  He indicates that evidence at the time of the original claim would not support such findings.  The Board observes, however, evidence of record at the time of the March 1990 decision reflects that service treatment records document the Veteran was seen for foot complaints in February 1974, April 1974, and May 1974.  In August and September 1974 he reported to sick call, however he left without evaluation.  The October 1974 separation examination documented normal clinical evaluation of his feet.  Moreover, the first post service complaints and treatment relevant to his feet was noted to be in 1985, eleven years post service, when he underwent foot surgery.  As such, the Board's findings were supported by evidence then of record.  Indeed, the record reflects intermittent visits for foot complaints during service; normal clinical evaluation of the feet on separation examination, and the first post service complaint and treatment several years following service discharge.  With regard to the moving party's assertion concerning the Board's failure to consider continuity of symptomatology, the March 1990 Board decision considered his contentions of continuity of symptomatology associated with his feet service.  See March 28, 1990, Board decision at 3.  The Board found, however, that the Veteran's recollections of continued self-treatment after service were not enough to establish a continuity of chronic symptomatology subsequent to service in the absence of objective documentation.  To the extent that he disagrees with the Board's conclusion, as noted above, a dispute as to how the Board weighed or evaluated the evidence cannot constitute CUE.

The moving party also argues that CUE was committed because the Board provided its own medical diagnosis and opinion as to the etiology of the claimed condition, in violation of Colvin v. Derwinski, 1 Vet. App. 171 (1991), and failed to require the VA examiner to render a qualified medial opinion as to the etiology of the claimed condition.  Consequently, the moving party states that the Board neglected its duty to assist in the development of the claim.  

Relevant as to whether the Board substituted its own medical judgment, the Board finds that such is not the case.  Rather, the Board based its findings in light of the evidence of record.  In this regard, judgments as to the credibility and probative value of individual items of evidence are inherent in the function of VA adjudicators.  A disagreement with how a prior adjudication evaluated the facts does not establish CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Russell, supra.  Additionally, the mere misinterpretation of facts does not constitute CUE. See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Based on the evidence at the time, there was no CUE.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  Wilson v. West, 11 Vet. App. 383, 386 (1998)(a determination that there is CUE must be based on the record and law that existed at the time of the prior adjudication in question).

Finally, relevant to the Board's failure to assist by not obtaining an opinion from the examining physician, as noted above, a failure in the duty to assist is specifically excluded as a situation to be considered as CUE.  See 38 C.F.R. § 20.1403(d).

In view of the foregoing, it appears that the Veteran's allegations of CUE constitute no more than a disagreement with how the evidence was weighed or evaluated by the Board in March 1990.  Again, such disagreements do not constitute CUE.  Id.  Moreover, as indicated above, a review of the March 1990 decision in light of the Veteran's contentions demonstrates that the Board's denial of service connection for a foot disorder was consistent with the evidence then of record and the law in effect at that time.  To the extent any error was committed in the Board's March 1990 decision, the record does not reflect that had it not been made it would have manifestly changed the outcome. 

For the reasons detailed above, the Board concludes that the March 28, 1990, decision was not the product of CUE.  Therefore, the motion must be denied. 

February 7, 1996 Board decision

The Board finds that the January 2014 statement submitted by the Veteran and his representative do not allege CUE with the specificity required by 38 C.F.R. § 20.1404(a), (b).  Indeed, he has not made any sufficiently specific allegation of impropriety, misapplication of law or regulations, or factual inaccuracy as to the February 7, 1996 Board decision that denied reopening the claim of service connection for bilateral foot disorder.  From a reading of the Veteran's statements, the Board concludes simply that he disagrees with earlier decisions to deny service connection for foot disorder, and that his service connection effective date should be earlier than previously allowed.  This is not a sufficient basis for a claim of CUE.  At a minimum, the Veteran must clearly identify the specific issue within the February 7, 1996 decision that he contends constitutes error.  In this case, the Veteran's general allegations failed to do this, and as such, the Board finds that no further consideration is warranted with regard to any general assertions of CUE at this time.

Accordingly, the Board concludes that the criteria for revision or reversal of the February 7, 1996 Board decision on the basis of CUE are not met because the Veteran has failed to comply with 38 C.F.R. § 1404(a) and (b).  As such, his arguments do not rise to the level of valid allegations of CUE and the motion is dismissed without prejudice to refiling.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1404(a), (b).


ORDER

A March 28, 1990, Board decision did not contain CUE in determining that entitlement to service connection for bilateral foot disorder  was not warranted, and the motion to revise or reverse that decision is denied.

The claim of CUE in a February 7, 1996 Board decision that denied the Veteran's petition to reopen his claim for entitlement to service connection for a bilateral foot disorder is dismissed without prejudice.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


